DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.  This is a non-final office action based on the pre-AIA  patent application 16/762,788. 

Election/Restrictions
Restriction to the subject matter of the following groups is required under 35 U.S.C. §121, where this application contains claims directed to the following patentably distinct species of inventions: 
Species I subject matter (claims 1–8) drawn to a method for obtaining access to an address of a CodeChain server, classified in G06Q20/3821.
Species II subject matter (claims 9–17) is drawn to a method for performing a data transfer with another person or system, classified in G06Q20/102.
Species III subject matter (claims 18–23) is drawn to a non-transitory computer-readable storage medium which identifies the coding medium, classified in G06Q20/4014.
Species IV subject matter (claims 24–30) is drawn to a system which uses a camera to view a coding medium, classified B60R25/305.

At least one limitation of Species I claims: (e.g., “identifying, by a terminal device of a user, a coding medium to obtain an access address of the CodeChain server”) is not required by Species II, Species III, and Species IV claims; 
At least one limitation of Species II claims: (e.g., “performing data transfer with another digital person and/or system according to entrustment of the person”) is not required by Species I, Species III, and Species IV claims; 
At least one limitation of Species III claims: (e.g., “manipulating, via the terminal device of the digital person, the coding medium or a hyperlink from a same source as the coding medium”) is not required by Species I, Species II, and Species IV claims.
At least one limitation of Species IV claims: (e.g., “the camera may scan, or shoot, or view a coding medium”) is not required by Species I and Species I, Species II, and Species III claims.

2. Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There currently is no generic claim. 
see e.g., MPEP §808.02): 
 (a) The inventions have acquired a separate status in the art in view of their different classification;
 (b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
 (c) The inventions require a different field of search (for example, employing different text search string queries or search strategies based on differing claim scope);
 (d) The prior art applicable to one invention is not applicable to another invention in the restriction; 
 (e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(b), or pre-AIA  112, 2nd paragraph. 
Applicant is advised that the reply to this requirement to be completed must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims which encompass the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902. The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696